Defendant appeals from an order of the Supreme Court which denied his application for inspection of the minutes of the Grand Jury which indicted him, and also denied his application for an order requiring the District Attorney and the Justice of the Peace before whom he was arraigned to produce “ the minutes, affidavits and information had ” at a preliminary hearing. Defendant has been convicted after a jury trial of the crimes of first degree rape and second degree assault upon an indictment charging such offenses. Upon appeal to this court the conviction for rape was reversed and the conviction for assault in the second degree was affirmed. (5 A D 2d 1045.) The assault conviction was affirmed by the Court of Appeals. (5 N Y 2d 947.) The court at Special Term properly denied the applications as not timely. The indictment superseded any proceedings that were preliminary thereto, and a motion to inspect the Grand Jury minutes may not be granted after trial and conviction. Order unanimously affirmed. Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.